Citation Nr: 0711659	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  99-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
shoulder injury with retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in August 2003 and December 2005.  
This matter was originally on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.

In February 2003, the veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's right shoulder injury with retained foreign 
body is manifested by a very small, superficial (5 x 6 mm) 
scar which, on objective examination, was tender to 
palpation; the scar is not unstable, poorly nourished, or 
subject to ulceration.

2.  The right shoulder injury with retained foreign body does 
not limit the motion of the right arm to shoulder level, or 
cause any other functional impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 10 percent, but 
no higher, for residuals of a right shoulder injury with 
retained foreign body have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.118, Diagnostic Code 
7804 (2002 & 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2005 Remand, the Appeals 
Management Center (AMC)/RO took actions needed to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), scheduled the veteran for 
a VA orthopedic examination to determine the nature and 
current severity of his right shoulder disability, reviewed 
the case on the basis of the additional evidence, and issued 
a supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's December 2005 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).
  
I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in May 2004 and March 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The May 2004 letter advised the claimant of the 
information necessary to substantiate his higher rating 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The March 2006 letter 
told him to provide any relevant evidence in his possession. 
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although these letters were not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in August 2006.  
   
The veteran was not provided notice as to an effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
in granting a 10 percent rating in this decision, the Board 
has made no findings or conclusions as to the effective date, 
and if he disagrees with the effective date, he must file a 
separate appeal.  Thus, as to the issue addressed in this 
decision, there is no possible prejudice to his claim by VA's 
failure to provide that notice.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examination in July 2002 and May 2006.  38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The May 2006 VA 
examination report is thorough and adequate upon which to 
base a decision.
 
Thus, VA satisfied its duties to inform and assist the 
claimant, as those duties have evolved during this lengthy 
appeal, and he is not prejudiced by the Board entering a 
decision at this time.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran is service-connected for the residuals of a right 
shoulder injury with retained foreign bodies.  His right 
shoulder disability has been rated as non-compensable from 
January 1992 pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805 (for evaluating scars).

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.  

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation was warranted for superficial scars 
that were tender and painful on objective demonstration. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Scars could 
also be evaluated for limitation of functioning of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The new criteria provide for assignment of a 10 percent 
evaluation for scars other than on the head, face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater even where superficial and 
without resulting motion limitation; for a superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2006).  Otherwise, 
scars will continue to be rated on the limitation of motion 
of the affected part, under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).

At the July 2002 VA examination, the veteran stated that his 
right arm and shoulder give out and will cramp.  He reported 
that the original injury involved a metal fragment 
penetrating the soft tissues of the right shoulder area at 
the anterior edge of the distal portion of the deltoid.  The 
veteran stated that the fragment was left in place, and 
surgery was deferred.  The veteran reported pain in the area 
that he rated to a level of 10 on a bad day, and otherwise at 
7 or 8.  

Physical examination of the veteran's right shoulder 
demonstrated complete range of motion.  There was a small 1/8 
inch scar noted at the anterior inferior border of the 
deltoid representing the entrance mark of the foreign body.  
Both biceps measured 11 inches; both forearms measured 10.75 
inches.  No muscular cramping or weakness was demonstrated.  
X-rays of the shoulder revealed a small area of metallic-
appearing density in the distal deltoid fold area, with an 
artifact noted in the posterior axillary fold, and no 
pathological process within the shoulder joint. 

During his February 2003 hearing, the veteran reported 
diminished strength on the right side.  Physical examination 
during an April 2004 functional capacity test revealed that 
the veteran had decreased strength in right shoulder internal 
rotation.

At the May 2006 VA examination, physical examination of the 
veteran demonstrated flexion and abduction of 150 degrees, 
internal rotation right and left of 40 degrees, and external 
rotation right and left of 45 degrees.  The examiner noted a 
tiny scar barely visible on the right anterior brachium about 
midway down which measured 5 x 6 mm.  The scar's skin texture 
and appearance were noted to be very much like that of the 
surrounding skin.  It was not a keloid, and there were no 
adhesion to deeper structures.  The veteran described 
discomfort when deep palpation was performed on that area.  
X-rays of the shoulder revealed a small metallic foreign body 
approximately 3 or 4 mm across situated in the soft tissues.  
Otherwise, X-rays were normal, with no abnormalities of the 
bones, joints, soft tissues, or fluid. 

Evaluating the veteran's symptomatology with the above 
criteria, the Board finds that, with the resolution of 
reasonable doubt in the veteran's favor, a 10 percent rating 
is warranted under either the previous or revised Diagnostic 
Code 7804.  Specifically, under the previous criteria, there 
is evidence that the veteran's scar was painful on objective 
demonstration; and under the current criteria, there is 
evidence that the veteran's scar was painful on examination 
as the May 2006 VA examiner noted that the veteran described 
discomfort when deep palpation was performed in that area.  

That being said, the Board does not find that an evaluation 
in excess of 10 percent is warranted under either the 
previous or revised regulations.  Under both criteria, 10 
percent is the maximum rating available under Diagnostic Code 
7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) and 
(2006).  

The United States Court of Veterans Appeals (Court) has held 
that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. § 4.14.  
Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  

The scar is not unstable or poorly nourished with repeated 
ulceration; thus, a separate 10 percent rating under 
Diagnostic Code 7803 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002) and (2006).  

Under the current rating schedule, a 20 percent rating is 
warranted for a scar, other than on the head face or neck, 
which is deep or causes limited motion and, which exceeds 12 
square inches or 77 square centimeters.  See 38 C.F.R. § 
4.118, Diagnostic Code 7801.  However, as noted above, the 
scar is small and covers an area of approximately 30 square 
millimeters (or 3 square centimeters), not the 39 square 
centimeters contemplated by a rating of 10 percent under the 
current Diagnostic Code 7801; thus, a separate rating under 
that code is not warranted.  Id.

Under Diagnostic Code 7805, ratings are based on limitation 
of the affected part.  For the shoulder, a 20 percent rating 
is warranted when motion of either arm is limited to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal 
range of motion of the shoulder is from 0 degrees of flexion 
(forward elevation) to 180 degrees of flexion, from 0 degrees 
of abduction to 180 degrees of abduction, from 0 degrees of 
external rotation to 90 degrees of external rotation, and 
from 0 degrees of internal rotation to 90 degrees of internal 
rotation. 38 C.F.R. § 4.71, Plate I.

On VA examination in July 2002, physical examination revealed 
complete range of motion, and on VA examination in May 2006, 
the veteran could move his right arm above shoulder level 
(150 degrees) in both flexion and abduction.  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  The Court has held that 
when a Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Although the Board acknowledges the veteran's complaints of 
right shoulder pain, and notes that the veteran exhibited 
some limitation of motion (although not to a compensable 
degree), the May 2006 VA examiner stated that it was his 
opinion that the veteran's daily activities were not affected 
by the foreign body.  He noted that on range of motion 
exercise, the veteran did not report pain.  The examiner also 
opined that the veteran would not have additional limitation 
following repetitive use as the injury was very insignificant 
and "in no way affects the arm from a physical standpoint."  
The veteran did not describe flare-ups and did not have 
instability.  The Board notes that the veteran's sensory and 
objective motor examination was completely normal, and he 
demonstrated no atrophy.  The examiner concluded that in his 
opinion, the veteran had "suffered no loss of functionality 
of the right shoulder or arm."  Moreover, X-rays have all 
been normal, except for the small retained foreign body.  
Accordingly, the veteran is not entitled to a separate 
compensable evaluation, based on limitation of function of 
the right shoulder.  

The Board notes that there is no evidence of record that the 
veteran's right shoulder disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 

Thus, a 10 percent rating for a tender scar of the right 
shoulder, residual of a right shoulder injury with retained 
foreign body, is warranted; in reaching this determination, 
the benefit-of-the-doubt rule has been applied.  See 
38 U.S.C.A. § 5107(b).  The preponderance of the evidence is 
against a higher or separate compensable rating for the right 
shoulder disability, the benefit-of-the-doubt does not apply, 
and a higher or separate rating is not warranted.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating of 10 percent, but no higher, for a 
scar, residual of a right shoulder injury with retained 
foreign body is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
K. HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


